              Case 1:21-mc-00012-RA Document 3 Filed 01/27/21 Page 1 of 2


                                                                     USDC-SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC#:
 UNITED STATES OF AMERICA,                                           DATE FILED: 1-27-21

                             Plaintiff,
                                                                        21-MC-12 (RA)
                        v.
                                                                            ORDER
 AQUA SYSTEMS, INC., et al.,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

       WHEREAS, the Court having received the motion of Plaintiff United States of America for

termination of the final judgments entered in the above-captioned case, and the Court having considered

all papers filed in connection with this motion;

       WHEREAS, Federal Rule of Civil Procedure 60(b)(5) provides that “[o]n a motion and just

terms, the court may relieve a party . . . from a final judgment . . . [when] applying it prospectively is no

longer equitable.” Fed. R. Civ. P. 60(b)(5);

       WHEREAS, one of the two corporate defendants no longer exists and the other does not object

to this motion. See Dkt. 1 Ex. 1 at 1 n.1;

       WHEREAS, the United States has provided adequate notice to the public regarding its intent to

seek termination of the judgment. See id. at 13;

       WHEREAS, based on the foregoing, the Court deems that terminating the antitrust judgment is

consistent with the public interest. United States v. American Cyanamid Co., 719 F.2d 558, 564–65 (2d

Cir. 1983), cert. denied, 465 U.S. 1101 (1984) (allowing consensual termination of antitrust decrees only

upon a court’s determination that termination will serve the “public interest”).

       It is hereby:
              Case 1:21-mc-00012-RA Document 3 Filed 01/27/21 Page 2 of 2



         ORDERED, ADJUDGED, AND DECREED: That said final judgment is hereby terminated.

The Clerk of Court is directed to close this case.

SO ORDERED.

Dated:     January 27, 2021
           New York, New York

                                                     RONNIE ABRAMS
                                                     United States District Judge




                                                       2
